
	

113 HR 5490 IH: Wall Street Accountability through Sustainable Funding Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5490
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Ms. DeLauro (for herself, Mr. Welch, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To require the Commodity Futures Trading Commission to impose fees and assessments to recover the
			 cost of appropriations to the Commission.
	
	
		1.Short titleThis Act may be cited as the Wall Street Accountability through Sustainable Funding Act.
		2.Requirement that the Commodity Futures Trading Commission impose fees and assessments to recover
			 the cost of appropriations to the CommissionSection 12 of the Commodity Exchange Act (7 U.S.C. 16) is amended by adding at the end the
			 following:
			
				(i)Recovery of costs of annual appropriations
					(1)Imposition of fees
						(A)In generalExcept as provided in subparagraph (C), the Commission shall, by order, impose a fee on each
			 agreement, contract, or transaction that is a contract of sale of a
			 commodity for future delivery, an option, or a swap, including an
			 agreement, contract, or transaction transacted through the use of a
			 foreign terminal, so that the total of the fees so imposed during each
			 fiscal year is sufficient to recover the costs to the Government of the
			 annual appropriation to the Commission by Congress for the fiscal year.
						(B)Foreign terminalIn subparagraph (A), the term foreign terminal means a technology, software, or device, which is located in the United States and used to execute
			 an agreement, contract, or transaction on a foreign board of trade, or
			 which is located outside of the United States and used to execute an
			 agreement, contract, or transaction within the United States on a domestic
			 board of trade.
						(C)ExemptionsThe Commission, by rule, may exempt any such agreement, contract, or transaction from any fee
			 imposed under this paragraph, if the Commission finds that the exemption
			 is consistent with—
							(i)the public interest;
							(ii)the equal treatment of contract markets, derivatives clearing organizations, and market
			 participants; and
							(iii)the operation of a nationwide market system.
							(D)LimitationThe fees imposed under this paragraph on all transactions of the same kind shall be determined in a
			 uniform manner.
						(E)Mid-year adjustment
							(i)In generalBy March 1 of each fiscal year, the Commission shall determine whether, based on the fees collected
			 under this subsection during the first 5 months of the fiscal year, the
			 total of the amounts collected and to be collected under this subsection
			 for the fiscal year is reasonably likely to be 10 percent (or more)
			 greater or less than the costs described in subparagraph (A) for the
			 fiscal year. If the Commission so determines, the Commission shall by
			 order, no later than March 1 of the fiscal year, adjust the fee rates
			 otherwise applicable under this paragraph for the fiscal year so that the
			 total of the amounts so collected and to be collected is reasonably likely
			 to equal to the costs so described.
							(ii)Effective dateSubject to paragraphs (2)(C) and (4), an adjusted rate prescribed under clause (i) of this
			 subparagraph in a fiscal year shall take effect on the later of—
								(I)the 1st day of the fiscal year to which the rate applies; or
								(II)60 days after the date on which a regular appropriation to the Commission for the fiscal year is
			 enacted.
								(F)PublicationThe Commission shall publish in the Federal Register notices of the fee rates applicable under this
			 paragraph for a fiscal year not later than 30 days after the date on which
			 a regular appropriation to the Commission for the fiscal year is enacted,
			 together with any estimates or projections on which the fee rates are
			 based.
						(G)Inapplicability of rulemaking requirementsIn exercising its authority under this paragraph, the Commission shall not be required to comply
			 with section 553 of title 5, United States Code.
						(H)No judicial reviewA fee rate prescribed under this paragraph and published in accordance with subparagraph (F) shall
			 not be subject to judicial review.
						(2)Payment and collection of fees
						(A)Cleared transactions; uncleared swaps reported to swap data repositories
							(i)Payment of fees
								(I)Cleared transactionsIn the case of a contract of sale of a commodity for future delivery, an option, or a swap that is
			 cleared by a derivatives clearing organization registered or exempt from
			 registration under this Act, each party to the agreement, contract, or
			 transaction shall pay the fee determined under paragraph (1) to the
			 derivatives clearing organization.
								(II)Uncleared swaps reported to swap data repositoriesIn the case of a swap that is not cleared by a derivatives clearing organization registered or
			 exempt from registration under this Act and that is accepted by a swap
			 data repository registered under section 21, each party to the swap shall
			 pay the transaction fee determined under paragraph (1) to the swap data
			 repository.
								(ii)Collection of feesThe Commission shall collect the fees paid in accordance with clause (i) in such manner and within
			 such time as the Commission deems appropriate, except that if the
			 Commission has not collected a fee paid in accordance with clause (i)
			 within 30 days after receipt by the derivatives clearing organization or
			 swap data repository, as the case may be, the organization or repository,
			 as the case may be, shall transmit the fee to the Commission.
							(B)Uncleared swaps reported to commissionIn the case of a swap that is not cleared by a derivatives clearing organization registered or
			 exempt from registration under this Act and that is reported to the
			 Commission pursuant to section 4r, each party to the swap shall pay the
			 fee determined under paragraph (1) to the Commission in a manner and
			 within such time as the Commission deems appropriate.
						(C)Subject to appropriationsExcept as provided in paragraph (4), a fee shall not be collected under this subsection for a
			 fiscal year, except to the extent provided in advance in appropriation
			 Acts.
						(3)Deposit of fees
						(A)Offsetting collectionsA fee collected under paragraph (2) for a fiscal year shall be deposited and credited as offsetting
			 collections to the account providing appropriations to the Commission.
						(B)General revenues prohibitedA fee collected under paragraph (2) for a fiscal year shall not be deposited and credited as
			 general revenue of the Treasury.
						(4)Lapse of appropriationIf on the first day of a fiscal year a regular appropriation to the Commission has not been
			 enacted, the Commission shall continue to collect (as offsetting
			 collections) the fees imposed under paragraph (1) at the rate in effect
			 during the preceding fiscal year, until 60 days after the date such a
			 regular appropriation is enacted.
					(j)Commodity Futures Trading Commission reserve fund
					(1)EstablishmentThere is established in the Treasury of the United States a separate fund, to be known as the Commodity Futures Trading Commission Reserve Fund (referred to in this subsection as the Reserve Fund).
					(2)Imposition of feesThe Commission shall impose and collect an additional fee, as provided in subsection (i), except
			 that the total amount of the fees imposed and collected in each fiscal
			 year shall not exceed an amount equal to the amount (if any) by which
			 $50,000,000 exceeds the balance in the Reserve Fund as of the end of the
			 preceding fiscal year, and paragraphs (2)(C) and (4) of subsection (i)
			 shall not apply with respect to this subsection.
					(3)Deposits into reserve fund
						(A)In generalExcept as provided in this paragraph, all fees collected under this paragraph shall be deposited
			 into the Reserve Fund.
						(B)LimitationThe balance in the Reserve Fund shall not exceed $50,000,000.
						(4)Use of fundsThe Commission may obligate amounts in the Reserve Fund, not to exceed a total of $50,000,000 in
			 any 1 fiscal year, as the Commission determines is necessary to make
			 long-term investments in information technology for use by the Commission
			 and to cover unexpected expenses of the Commission (as determined by the
			 Commission). Not later than 10 days after the date on which the Commission
			 obligates amounts under this paragraph, the Commission shall notify the
			 Congress of the date, amount, and purpose of the obligation.
					(5)Availability of fundsAmounts in the Reserve Fund shall remain available until expended.
					(6)Rule of constructionAmounts in the Reserve Fund shall not be construed to be Government funds or appropriated monies
			 and shall not be subject to apportionment for the purpose of chapter 15 of
			 title 31, United States Code, or under any other authority..
		
